Citation Nr: 1545661	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army from August 1995 to February 1996 and additional unverified U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted, in pertinent part, the Veteran's claim of service connection for left knee retropatellar pain syndrome, assigning a zero percent (non-compensable) rating effective July 23, 2013.  The Veteran disagreed with this decision later in March 2014.  He perfected a timely appeal in July 2014.  A Travel Board hearing was held at the RO in September 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the symptomatology attributable to his service-connected left knee retropatellar pain syndrome has worsened significantly since his most recent VA examination.  He specifically contends that he currently experiences left knee popping, locking, difficulty walking, and giving way as a result of his service-connected left knee retropatellar pain syndrome.  See Board hearing transcript dated September 16, 2015, at pp. 4-7.  Having reviewed the record evidence, and especially in light of the Veteran's September 2015 hearing testimony, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran testified at his September 2015  Board hearing that his service-connected left knee retropatellar pain syndrome had worsened significantly since his most recent VA examination.  Id., at pp. 7.  A review of the Veteran's electronic paperless claims file in VBMS indicates that his most recent VA examination for left knee retropatellar pain syndrome occurred in February 2014.  At that examination, his left knee essentially was normal on physical examination without pain although he was diagnosed as having left knee retropatellar pain syndrome.  

It is not clear to the Board how the February 2014 VA examiner concluded that the Veteran had no pain on evaluation of his left knee but also diagnosed him as having left knee retropatellar pain syndrome, particularly when the Veteran has maintained consistently throughout the pendency of this appeal that his left knee is in constant pain (including on range of motion testing conducted at the February 2014 VA examination).  In other words, it appears that the February 2014 VA examination may contain inconsistent physical findings concerning the current nature and severity of the Veteran's service-connected left knee retropatellar pain syndrome.  The question of whether the February 2014 VA examination contains inconsistent findings as to the current nature and severity of the Veteran's service-connected left knee retropatellar pain syndrome is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the apparent inconsistency in the February 2014 VA examination, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected left knee retropatellar pain syndrome, to include an explanation of the apparent inconsistency in the February 2014 VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Veteran also testified at his Board hearing that he was being treated by a primary care physician (PCP) at Peace Health in Vancouver, Washington.  Id., at pp. 8.  A review of the Veteran's electronic paperless claims files in VBMS and in Virtual VA indicates that these records have not yet been obtained by the AOJ.  Thus, the Board finds that, on remand, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected left knee retropatellar pain syndrome since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records which may be available from Peace Health Medical Group in Vancouver, Washington.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected left knee retropatellar pain syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left knee retropatellar pain syndrome is manifested by slight, moderate, or severe recurrent subluxation or lateral instability.  The examiner also is asked to explain the apparent conflict in the medical evidence between a finding of a normal left knee on physical examination in February 2014 and the diagnosis of left knee retropatellar pain syndrome provided at that same VA examination, if possible.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

